[Cite as State v. Bryson, 2020-Ohio-2795.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Patricia A. Delaney, J.
-vs-
                                                  Case No. 19 CA 00068
JAMES E. BRYSON

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 18 CR 00415


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        May 1, 2020



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

WILLIAM C. HAYES                               WILLIAM T. CRAMER
PROSECUTING ATTORNEY                           470 Olde Worthington Road
BILL CASE                                      Suite 200
ASSISTANT PROSECUTOR                           Westerville, Ohio 43082
20 South Second Street, Fourth Floor
Newark, Ohio 43055
Licking County, Case No. 19 CA 00068                                                         2


Wise, J.

       {¶1}   Appellant, James E. Bryson, appeals from his convictions, following his

guilty pleas to two second-degree felony counts of aggravated trafficking, in the Licking

County Court of Common Pleas.1

                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       {¶2}   At Mr. Bryson’s change-of-plea hearing and sentencing on February 20,

2019, the prosecutor presented the following facts with regard to Counts I and II of the

indictment. On October 19, 2018, Mr. Bryson, along with two codefendants, Timothy

Freize and Rodney Tingler, Jr., sold methamphetamine to a confidential informant who

was working with the Central Ohio Drug Enforcement Task Force. (Tr. at 10) The

confidential informant contacted Mr. Freize to arrange a drug sale. (Id.) Thereafter, the

confidential informant picked up Mr. Freize and proceeded to the McDonald’s restaurant

located at 10780 Hebron Road, Buckeye Lake, Licking County. (Id.)

       {¶3}   Mr. Bryson and Mr. Tingler met with the confidential informant and Mr.

Freize at the McDonald’s. While in the bathroom at the restaurant, the drugs were sold to

the confidential informant for $600. (Id.) On the date of the sale, Mr. Bryson owned and

drove a 2008 Chevy Impala to the McDonald’s restaurant. (Id.) Following the sale of the

drugs, Mr. Bryson, Mr. Tingler, and Mr. Freize left the restaurant in Mr. Bryson’s vehicle.

(Id.) The police initiated a traffic stop and after placing Mr. Bryson under arrest, the police




1
  In lieu of his guilty pleas, the state moved to dismiss the remaining counts of the
indictment, including: Count III (Aggravated Possession of Drugs, third degree felony);
Count IV (Aggravated Trafficking in Drugs, first degree felony); Count V (Aggravated
Possession of Drugs, fifth degree felony); and four forfeiture specifications for a vehicle,
firearm, and U.S. currency. The trial court granted the state’s motion on February 20,
2019.
Licking County, Case No. 19 CA 00068                                                        3


searched his vehicle. (Id.) The officers located a glass pipe with residue. (Id.) The police

found a large sum of cash, including $480 of the pre-recorded buy money, which fell from

Mr. Bryson’s lap as he exited the vehicle. (Id.) In addition to this money, Mr. Bryson was

also in possession of $240. (Id. at 12) The police also located a plastic bag containing a

large amount of suspected methamphetamine in the center console of Mr. Bryson’s

vehicle. (Id. at 11) BCI subsequently tested the drugs found in the center console of Mr.

Bryson’s vehicle and recovered from the sale and confirmed it was methamphetamine,

with a total weight of 86.78 grams and 28.06 grams, respectively. (Id. at 11, 12) Finally,

in the backseat of the vehicle, the police found a black, metal briefcase which also

contained methamphetamine, drug paraphernalia, a loaded handgun, and a digital scale.

(Id.) The Chevy Impala and handgun were subject to forfeiture as they were profits from

drug trafficking and/or were instrumentalities or used or intended to be used in the

commission of drug trafficking. (Id. at 12)

       {¶4}   Mr. Bryson indicated that he agreed with this recitation of the facts and

thereafter, changed his plea to guilty. (Id. at 12, 16) The trial court accepted Mr. Bryson’s

guilty pleas finding them to be freely, voluntarily, and understandingly made. (Id.) The trial

court sentenced Mr. Bryson to six years of imprisonment on each of the two counts to run

concurrently. (Id. at 24)

       {¶5}   Mr. Bryson subsequently filed a Motion for Leave to File an Appeal of the

trial court’s Judgment Entry of February 20, 2019. We granted Mr. Bryson’s motion on

October 7, 2019. Mr. Bryson sets forth one assignment of error for the our consideration.
Licking County, Case No. 19 CA 00068                                                       4


                                   ASSIGNMENT OF ERROR

       {¶6}   “I. APPELLANT’S GUILTY PLEA WAS NOT ENTERED KNOWINGLY,

INTELLIGENTLY, OR VOLUNTARILY BECAUSE THE TRIAL COURT FAILED TO

SPECIFY THE PENALTIES FOR VIOLATING POST-RELEASE CONTROL AND THE

LENGTH OF A POTENTIAL DRIVER’S LICENSE SUSPENSION.”

                                       LEGAL ANALYSIS

       {¶7}   Mr. Bryson raises three issues for our consideration in his sole assignment

of error. First, he maintains the trial court did not substantially comply with Crim.R. 11

because it failed to explain to him that a violation of post-release control would subject

him to nine months incarceration for each violation up to a total of one-half of the original

sentence. Second, Mr. Bryson contends the trial court did not substantially comply with

Crim.R. 11 by failing to mention that a potential driver’s license suspension could be up

to five years in length. Finally, Mr. Bryson claims prejudice because he would not have

entered his guilty pleas if he had been fully advised of the penalties. We conclude none

of these arguments have merit.

                           A. Caselaw on acceptance of guilty pleas

       {¶8}   Crim.R. 11(C)(2) requires a trial court, in a felony plea hearing, to address

the defendant personally and convey certain information to the defendant making clear it

will not accept a guilty plea without performing these duties. State v. Holmes, 5th Dist.

Licking No. 09 CA 70, 2010-Ohio-428, ¶ 10. Section (C)(2)(a) further requires the trial

court to determine, “that the defendant is making the plea voluntarily, with the

understanding of the nature of the charges and of the maximum penalty involved, if
Licking County, Case No. 19 CA 00068                                                         5


applicable, that the defendant is not eligible for probation or for the imposition of

community control sanctions at the sentencing hearing.”

       {¶9}   In State v. Veney, 120 Ohio St. 3d 176, 2008-Ohio-5200, 897 N.E.2d 621,

the Ohio Supreme Court addressed the specific constitutional rights referenced in Crim.R.

11(C)(2) that must be addressed by a trial court before accepting a guilty plea::

               [A] trial court must strictly comply with Crim.R. 11(C)(2)(c) and orally

        advise a defendant before accepting a felony plea that the plea waives: (1)

        the right to a jury trial; (2) the right to confront one’s accusers; (3) the right

        to compulsory process to obtain witnesses; (4) the right to require the state

        to prove guilt beyond a reasonable doubt, and (5) the privilege against

        compulsory self-incrimination.

       {¶10} (Emphasis added.) Id. at ¶ syllabus. When a trial court fails to strictly comply

with this duty, a defendant’s plea is invalid. Id.

       {¶11} However, in accepting a guilty plea with regard to non-constitutional rights,

a trial court must substantially comply with Crim.R. 11(C)(2)(c), which we review based

on the totality of the circumstances. State v. Nero, 56 Ohio St. 3d 106, 108, 564 N.E.2d
474 (1990). “Substantial compliance” means, under the totality of circumstances, a

defendant subjectively understood the implications of his plea and the rights he was

waiving. Id. at 108. Thus, “ ‘[f]or nonconstitutional rights, scrupulous adherence to Crim.R.

11(C) is not required; the trial court must substantially comply, provided no prejudicial

effect occurs before a guilty plea is accepted.’ ” (Citations omitted.) State v. Brown, 5th

Dist. Delaware No. 13 CA 13, 2013-Ohio-5515, ¶ 21.
Licking County, Case No. 19 CA 00068                                                        6


       {¶12} In this case, Mr. Bryson challenges only non-constitutional rights

concerning penalties for violating post-release control and the length of a potential driver’s

license suspension.

                                     B. Post-Release Control

       {¶13} Mr. Bryson argues the trial court mentioned the possibility of additional

prison time for violating post-release control, but failed to provide the details. In State v.

Sarkozy, 117 Ohio St. 3d 86, 2008-Ohio-509, 881 N.E.2d 1224, the Ohio Supreme Court

held the maximum penalty includes post-release control and if a trial court fails to advise

a defendant of post-release control during the plea colloquy, the defendant may challenge

the validity of the plea on appeal. Id. at ¶ 25.

       {¶14} During the change-of-plea hearing, the trial court advised Mr. Bryson about

post-release control:

              Q.      And do you understand, Mr. Bryson, that upon release from

       the penitentiary you’d be placed on a period of post-release control, and if

       you were to violate the terms of post-release control, you’re subject to being

       returned to the penitentiary for more incarceration even though you’ve

       already served out your entire sentence? Do you understand that?

              A.      Yes, sir.

       {¶15} (Tr. at 15)

       {¶16} Mr. Bryson argues on appeal that this discussion of post-release of control,

at his change-of-plea hearing, did not substantially comply with the mandates of Crim.R.

11. Although the trial court mentioned the possibility of additional prison time for violating

post-release control, it failed to provide the details. Because Mr. Bryson’s challenge
Licking County, Case No. 19 CA 00068                                                          7


concerns a non-constitutional right, the trial court had to substantially comply with Crim.R.

11.

       {¶17} In support of his argument, Mr. Bryson cites State v. Gulley, 1st Dist.

Hamilton No. C-040675, 2005-Ohio-4592. In Gulley, the trial court advised the defendant

that: “ ‘Once you’ve served your time, the parole board will decide whether or not they

want to place you on Post-Release Control, what we used to call ‘parole.’ If they do place

you on Post-Release Control, and you violate the conditions [of] that control, you can be

sent back to the penitentiary.’ ” Id. at ¶ 5. The court of appeals vacated defendant’s guilty

plea finding no substantial compliance with Crim.R. 11 because the trial court did not

advise defendant of the length of post-release control and the specific penalties for

violating post-release control. Id. at ¶¶ 23, 26.

       {¶18} Mr. Bryson also cites a decision from the Eighth District Court of Appeals,

State v. McCollins, 8th Dist. Cuyahoga No. 87182, 2006-Ohio-4886. During the plea

colloquy, in McCollins, the trial court “told defendant that ‘if [he is] sent to the institution

and [he is] place[d] on post-release control, [his] failure to abide by conditions could result

in further criminal charges or further administrative time.’ ” Id. at ¶ 6. As in Gulley, the

court of appeals in McCollins vacated defendant’s guilty plea finding no substantial

compliance with Crim.R. 11 because it did not inform defendant about the duration of the

mandatory post-release control period. Id. at ¶ 11.

       {¶19} In the present matter, the trial court judge, at the change-of-plea hearing,

did not provide the specifics regarding the length of post-release control and the penalties

for violating post-release control. However, Mr. Bryson also signed a written plea form
Licking County, Case No. 19 CA 00068                                                        8


that indicated the appropriate terms for violating post-release control. Specifically, this

form advised:

              If I violate conditions of supervision while under post release control,

       the Parole Board could return me to prison for up to nine months for each

       violation, for repeated violations up to ½ of my originally stated prison term.

       If the violation is a new felony, I could receive a prison term of the greater

       of one year or the time remaining on post release control, which would be

       consecutive to any other prison term imposed for the new offense.

       {¶20} (Trial Court Docket No. 62)

       {¶21} Mr. Bryson concedes in his brief this Court has previously found substantial

compliance under similar factual circumstances. For example, in State v. Brown, 2013-

Ohio-5515, the trial court judge did not provide the specifics of what may occur if

defendant violated his post-release control. Id. at ¶ 26. Instead, the judge stated: “[I]f you

violated the terms of post-release control, you’re subject to being returned to the

penitentiary for more incarceration even though you’ve served out your entire sentence?

Do you understand that?” Id. We found the trial court judge substantially complied with

Crim.R. 11 referencing our prior decisions in State v. Alexander, 5th Dist. Stark No.

2012CA00115, 2012-Ohio-4843 and State v. Munyan, 5th Dist. Licking No. 08-CA-88,

2009-Ohio-2348. The Brown court concluded, “that where the written plea form fills in

information regarding post-release control missing from the plea colloquy, the trial court

has substantially complied with Crim.R. 11 for PRC purposes.” Brown at ¶ 30.
Licking County, Case No. 19 CA 00068                                                     9


       {¶22} Based on these prior decisions, the trial court judge’s statements at the

change-of-plea hearing regarding post-release control, along with the written change-of-

plea form taken as a whole, substantially complied with the mandates of Crim.R. 11.

                                   C. Driver’s License Suspension

     {¶23}      Mr. Bryson also raises the same challenge as to the driver’s license

suspension information provided by the trial court judge at his change-of-plea hearing.

This too involves a non-constitutional right and therefore, required only substantial

compliance to satisfy Crim.R. 11. In this challenge, Mr. Bryson points out the trial court

failed to mention the duration of the driver’s license suspension. At the change-of-plea

hearing, the trial court stated:

                Q.    [T]he maximum sentence you could receive under the

       remaining two counts of this indictment would consist of a term of 16 years

       at a state penitentiary, a $30,000 fine, a suspension of your driver’s license,

       and three years of mandatory post-release control? Do you understand

       that?”

             A.       Yes, sir.

       {¶24} (Tr. at 14) However, the change-of-plea form provided additional

information about the driver’s license suspension, stating: “I understand that for drug

crimes my driver’s license may be suspended at least 6 months and could be suspended

up to 5 years.” (Trial Court Docket No. 62)

       {¶25} Based on the same case law and analysis set forth above, we conclude the

trial court judge substantially complied with the mandates of Crim.R. 11 when addressing

the driver’s license suspension issue. See also State v. Hendershot, 5th Dist. Muskingum
Licking County, Case No. 19 CA 00068                                                       10


No. CT2016-0061, 2017-Ohio-8112, 98 N.E.3d 1139, ¶ 29, where this Court held:

“[A]lthough the trial court did not orally inform appellant that his convictions subjected him

to a mandatory license suspension, the trial court substantially complied with Crim.R. 11

where appellant signed a plea agreement before entering his guilty plea that informed

him of the license suspension.” (Citations omitted.)

                                     D. Showing of Prejudice

       {¶26} Mr. Bryson asserts the trial court only partially complied with Crim.R. 11 by

mentioning post-release control and the driver’s license suspension, without providing

details. As a result, Mr. Bryson concludes he is entitled to a reversal upon a showing of

prejudice. The test for prejudice is whether the defendant would have made the plea

absent the error. State v. Nero, 56 Ohio St. 3d at 108, 564 N.E.2d 474.

       {¶27} Here, we determined the trial court judge substantially complied with

Crim.R. 11 when addressing the matters of post-release control and the driver’s license

suspension at Mr. Bryson’s change-of-plea hearing. Only where the trial court fails to

substantially comply with a nonconstitutional right are we required to determine whether

the trial court partially complied or failed to comply with Crim.R. 11. (Citation omitted.)

State v. Bishop, 156 Ohio St. 3d 156, 2018-Ohio-5132, 124 N.E.3d 766, ¶ 19. Because

we find substantial compliance by the trial court Mr. Bryson cannot establish prejudice.

Therefore, we do not need to determine whether the trial court judge either partially or

failed to comply with Crim.R. 11. The trial court judge’s substantial compliance precludes

a finding of prejudice.
Licking County, Case No. 19 CA 00068                                          11


      {¶28} Mr. Bryson’s sole assignment of error is overruled.

      {¶29} For the foregoing reasons, the judgment of the Court of Common Pleas,

Licking County, Ohio, is affirmed.

By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.
Licking County, Case No. 19 CA 00068   12